In an action to recover damages for damage to property, the plaintiff appeals from (1) an order of the Supreme Court, Westchester County (Hopkins, J.H.O.), dated May 3, 1988, which denied its motion to vacate a prior order of preclusion, and (2) an order of the same court dated June 9, 1988, which denied its motion for reargument.
Ordered that the appeals are dismissed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
It is well settled that no appeal lies from an order denying reargument (see, e.g., Dennis v Stout, 24 AD2d 461). Moreover, no direct appeal lies from an order of a Judicial Hearing Officer appointed to supervise disclosure pursuant to CPLR 3104 (see, CPLR 3104 [d]; see also, Crow-Crimmins-Wolf & Munier v County of Westchester, 110 AD2d 871). Thompson, J. P., Eiber, Sullivan and Harwood, JJ., concur.